Citation Nr: 1132099	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  00-02 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for porphyria cutanea tarda due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.  He had service in Vietnam.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a July 1999 rating decision of the VA Regional Office (RO) in North Little Rock, Arkansas that denied entitlement to service connection for porphyria cutanea tarda due to Agent Orange exposure.

In August 2005 and again in June 2009, the Board remanded this claim for additional development.  The case has been returned to the Board and is ready for further review. 


FINDING OF FACT

A skin disability has been shown to be causally or etiologically related to the Veteran's military service to include to herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for porphyria cutanea tarda due to Agent Orange exposure have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309(e) (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(a)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Section 3.307(a)(6)(iii) also provides that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.

On August 31, 2010, VA published a final rule amending 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  75 Fed. Reg. 53202.

For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.

The Board observes that the Veteran's exposure to herbicides was conceded as the record shows that the Veteran's service personnel records show that he served in Vietnam during the time frame between January 9, 1962, and ending on May 7, 1975.  Accordingly, exposure to herbicides is conceded.  However, the Board observes that while the Veteran has been diagnosed with porphyria cutanea tarda, the disorder is not noted in the record to have manifested to a compensable degree within a year after the last date on which the Veteran was exposed to an herbicide agent.  The disorder is first noted in the record in VA outpatient treatment records dated in the mid 1990's.  Therefore he is not entitled to the presumption.  

Nevertheless, the Board will consider whether service connection can be granted on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); 38 C.F.R. § 3.159(c)(4)(i).

The Veteran contends that he has a skin disability that is related to exposure to Agent Orange while serving in Vietnam.  The Veteran's service treatment records are absent for complaints, treatment, findings, or diagnoses of a skin disability.  Thus, there is no evidence of a skin disability in the Veteran's service records.  The first evidence of a skin related disability was not until 1996 in VA treatment records.  

Here the Veteran has been diagnosed with a skin disorder and he is presumed to have been exposed to Agent Orange in service.  Thus in order for his claim to prevail, there must be a medical nexus between service and the current findings.  In this regard, the Veteran was examined by VA in February 2001 for another disorder, and the examiner stated that the possibility that the Veteran's porphyria might be related to a drug reaction or liver disease which might be related to Agent Orange could not be excluded.  In November 2002 the Veteran was noted to have porphyria cutanea tarda, possibly related to Agent Orange. 

The Veteran was examined by VA in December 2009 and a nexus opinion was requested.  The examiner diagnosed porphyria cutanea tarda; however, he was unable to provide a nexus opinion.  He recommended that the Veteran be evaluated by a hepatologist.  In December 2010, the Veteran was examined by VA.  The medical records were reviewed and discussed.  The Veteran was examined and laboratory tests were conducted.  The examiner assessed that the Veteran has a history of porphyria cutanea tarda with skin complaints which extended back to his time on active duty.  It was noted that patient with porphyria cutanea tarda sometimes present with symptoms years after their original chemical exposure.  It was stated that the Veteran did not have finding of gastroenterological/hepatological conditions which would likely be the cause of porphyria cutanea tarda.  The examiner stated that the Veteran did not have findings of chronic hepatitis C or other GI medical conditions which are associated with porphyria cutanea tarda.  The examiner reported that considering the evidence presented by the dermatologist in December 2009, the evidence in the claims file and the subsequent laboratory and clinical findings it was opined that the porphyria cutanea tarda is most likely a result of the Veteran's military service, including exposure to Agent Orange.  

The Board finds it significant that December 2010 VA the examiner based his conclusions on a review of the claims file, laboratory reports and physical examination as well as the Veteran's statements.  This opinion is highly probative and stands uncontradicted in the record.  

In sum, there is clear, persuasive and uncontradicted evidence indicating that the Veteran's current skin disability is related to his military service to include to his presumed exposure to herbicides.  Accordingly, entitlement to service connection for a skin disability is granted.  



ORDER

Service connection for porphyria cutanea tarda due to Agent Orange exposure is granted.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


